NUMBER 13-13-00247-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF D. Z. W., P. Z. C., AND Z. T. C., CHILDREN


                   On appeal from the County Court at Law
                         of Aransas County, Texas.


                            MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Chief Justice Valdez

      Appellant, A.S., challenges the trial court’s order granting the petition to terminate

her parental rights to her children, D.Z.W., P.Z.C., and Z.T.C., filed by the Texas

Department of Family and Protective Services (the “Department”). Concluding that the

appeal in her case would be frivolous, counsel for appellant has filed an Anders brief in

which he reviewed the merits, or lack thereof, of the appeal. We affirm.
                      I.    COMPLIANCE WITH ANDERS V. CALIFORNIA

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that he “conducted

a diligent review of the record and applicable case law” and has “concluded, in [his]

professional opinion, that the record reflects no reversible error or ground upon which a

meritorious appeal can be predicated.”      The Anders procedure applies to parental

termination cases. Porter v. Tex. Dep’t of Protective & Regulatory Servs., 105 S.W.3d
52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen appointed counsel represents

an indigent client in a parental termination appeal and concludes that there are no non-

frivolous issues for appeal, counsel may file an Anders-type brief.”); see also In re B.W.,

No. 13-13-00033-CV, 2013 WL 1092215, at *1 (Tex. App.—Corpus Christi March 12,

2013, no pet.) (mem. op.); Hyden v. Tex. Dep’t of Family & Protective Servs., No. 13-

06-314-CV, 2006 WL 3824938, at *1 (Tex. App.—Corpus Christi Dec. 29, 2006, pet.

denied) (mem. op.).

      Counsel’s brief meets the requirements of Anders as it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal.

See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. [Panel Op.] 1978), appellant’s counsel has carefully discussed why, under



                                                2
controlling authority, there are no reversible errors in the trial court’s judgment. Counsel

has informed this Court that he has: (1) examined the record and found “no meritorious

issues which may be raised upon appeal”; (2) served a copy of the Anders brief and

counsel’s motion to withdraw on appellant; and (3) informed appellant of her right to

review the record and to file a pro se response. 1 See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than

an adequate period of time has passed, and appellant has not filed a pro se response.

See In re Schulman, 252 S.W.3d at 409.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). After reviewing counsel’s brief and the entire record, we have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible

error in the record. Accordingly, we affirm the trial court’s order of termination.




        1
           In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider
in deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409
n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997,
no pet.)).


                                                        3
                                    III.    MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.              See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                        To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel’s motion to withdraw that was carried with the case on July 9, 2013.

        Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of this Court’s opinion and judgment to appellant and to advise her of her right to

file a petition for further review with the Texas Supreme Court. 2 See In re K.D., 127
S.W.3d 66, 68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.); see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).


                                                                  ____________________
                                                                  ROGELIO VALDEZ
                                                                  Chief Justice

Delivered and filed the
18th day of October, 2013.




        2
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Supreme Court of Texas, she must either retain an attorney to file a petition for review or file
a pro se petition for review. Any petition for review must be filed within forty-five days after the date of
either this opinion or the last ruling by this Court on all timely filed motions for rehearing or en banc
reconsideration. TEX. R. APP. P. 53.7(a). Any petition for review must comply with the requirements of
rule 53.2 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 53.2.


                                                         4